Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Van Allen Nursing Home, )
(CCN: 33-5586), ) Date: August 12, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-224
) Decision No. CR1829
Centers for Medicare & )
Medicaid Services. )
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request filed on behalf of Petitioner, Van Allen Nursing Home.
Consequently, the Centers for Medicare & Medicaid Services (CMS) may impose
remedies against Petitioner consisting of:

* civil money penalties of $5500 per day for each day of a period beginning on
October 30, 2007 and running through November 12, 2007;

* civil money penalties of $50 per day for each day of a period beginning on
November 13, 2007 and running through February 8, 2008; and

+ denial of payment for new Medicare admissions for each day of a period
beginning on November 7, 2007 and running through February 8, 2008.

I. Background

Petitioner is a skilled nursing facility doing business in the State of New York. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act (Act) and by implementing regulations
at 42 C.F.R. Parts 483 and 488. Its right to a hearing in this case is governed by section
1128A of the Act and by regulations at 42 C.F.R. Part 498.
2

Petitioner was inspected for compliance with Medicare participation requirements in a
survey that ended on October 31, 2007. The surveyors found that Petitioner manifested
deficiencies and these deficiencies included noncompliance that was so egregious as to
pose immediate jeopardy for Petitioner’s residents. An “immediate jeopardy” level
deficiency is one that is so severe as to cause, or which is likely to cause, serious injury,
arm, impairment, or death to a facility’s residents. 42 C.F.R. § 488.301. CMS
concurred with the surveyors’ findings and determined to impose the remedies that I
describe in the opening paragraph of this decision.

Petitioner, through its counsel, requested a hearing and the case was assigned to me fora
earing and a decision. On January 15, 2008 I issued an initial pre-hearing order in the
case. I directed the parties, as a mandatory element of the pre-hearing process, to
exchange proposed exhibits including the written direct testimony of all proposed
witnesses and pre-hearing briefs. Acknowledgment and Initial Pre-Hearing Order (initial
pre-hearing order), at 2, paragraphs 1-2. I gave CMS an exchange deadline of May 22,
2008. Jd. Petitioner’s deadline was June 23, 2008. Jd. The initial pre-hearing order
explicitly warned the parties that I could sanction them for their noncompliance with its
requirements. /d., at 5, paragraph 11.

CMS complied with the pre-hearing order. Petitioner did not make a filing on June 23.
On July 7, I sent an order to show cause to Petitioner’s counsel directing him to either
make a satisfactory filing or to explain why Petitioner had not filed its pre-hearing
exchange. I gave counsel 10 days within which to reply. On July 11, 2008 I received a
reply from Petitioner’s counsel advising me that he had withdrawn from the case and that
he no longer represented Petitioner. He made no substantive filing. On July 17, 2008 I
issued a second order to show cause which I directed to Petitioner and to its owner and
administrator. I recited that Petitioner’s counsel had withdrawn from the case and I gave
Petitioner an additional 10 days either to file a pre-hearing exchange or to give me a
satisfactory explanation for its failure to file an exchange. I gave Petitioner the name and
telephone number of an attorney on the Civil Remedies Division staff to whom Petitioner
could direct any inquiries. I warned Petitioner that failure to file a response could result
in my dismissing its hearing request.

Petitioner failed to file any response to the second order to show cause or to call the
contact person whose name and phone number I had supplied to Petitioner.
3

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether grounds exist for me to dismiss Petitioner’s hearing
request.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. I may dismiss a party’s hearing request where that party has not
complied with my initial pre-hearing order and has failed to explain its
failure to do so.

a. I may sanction a party to a civil money penalty case by
dismissing its hearing request in the circumstance where that party
has not complied with my pre-hearing order.

Section 1819(h) of the Act gives the Secretary the authority to impose remedies against
skilled nursing facilities that fail to comply with Medicare participation requirements.
These remedies include civil money penalties. This section provides specifically that the
provisions of section 1128A of the Act shall apply to any civil money penalty that is
imposed by the Secretary against a skilled nursing facility. Act, section 1819(h)(2)(B)(ii).

Section 1128A creates a general framework governing the imposition of civil money
penalties by the Secretary. This section gives hearing rights to a party against whom
penalties are imposed. Act, section 1128A(c). That section provides that the official
conducting a hearing may sanction an individual or entity for failing to comply with an
order or procedure, failing to defend an action, or other misconduct as would interfere
with the speedy, orderly, or fair conduct of the hearing. /d., section 1128A(c)(4).
Sanctions may include dismissal of the action. /d., section 1128A(c)(4)(E).

Dismissal is obviously a remedy which should not be imposed lightly. But, it is
appropriate in those circumstances where a party fails to comply with a pre-hearing order
and fails to explain its noncompliance after having been given more than one opportunity
to do so.
b. I may dismiss a hearing request where a party has abandoned it.

As I discuss above this case is governed by procedural hearing regulations at 42 C.F.R.
Part 498. These regulations provide that an administrative law judge may dismiss a
hearing request if it is abandoned by the party that requested it. 42 C.F.R. § 498.69(a).
The regulation states that an administrative law judge may consider a hearing request to
be abandoned if the party or its representative:

(1) Fails to appear at the pre-hearing conference or hearing without having
previously shown good cause for not appearing; and

(2) Fails to respond, within 10 days after the . . . [administrative law judge]
sends a “show cause” notice, with a showing of good cause.

Failure to comply with the requirements of a pre-hearing order directing exchanges of
proposed evidence and briefs is, effectively, failure by a party to appear at and participate
ina hearing. A purpose of requiring pre-hearing exchanges is to assure that each party
files its affirmative evidence in advance of taking cross-examination or redirect testimony
of witnesses. That is as much an element of the actual hearing of the case as is an
appearance to conduct cross-examination. Thus, I may dismiss a hearing request for
abandonment where a party fails to file its pre-hearing exchange and fails also to respond
with a showing of good cause, within 10 days of its receipt of an order to show cause.

2. Grounds exist for me to dismiss Petitioner’s hearing request.

There are two grounds for dismissing Petitioner’s hearing request. First, Petitioner has
willfully not complied with my initial pre-hearing order. Second, Petitioner has
abandoned its request for a hearing.

Dismissal of Petitioner’s hearing request is an appropriate sanction. I gave Petitioner two
extensions of time within which to comply with my initial pre-hearing order, either by
filing a satisfactory pre-hearing exchange or by explaining its failure to do so. It has
provided me with nothing substantive in response and has not even replied to the second
order to show cause that I sent to it. Petitioner’s failure to provide me even with an
explanation for its noncompliance with my pre-hearing order amounts to a deliberate
obstruction of the hearing process that I established.
5

Dismissal is also appropriate because Petitioner has abandoned its request for a hearing.
Petitioner has failed to participate in any meaningful sense in the hearing and decision
process that I established and has not provided good cause (or, in fact, any explanation)
for its failure to do so.

/s/
Steven T. Kessel
Administrative Law Judge
